      Case 4:20-cv-03946 Document 1 Filed on 11/20/20 in TXSD Page 1 of 7




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS


 Kelly Thomas,

                          Plaintiff,               Case No.

 v.

 Spinnaker Resorts, Inc. and Travel Smart,         Complaint and Demand for Jury Trial
 LLC,

                          Defendant.


                                          COMPLAINT

       Kelly Thomas (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,

alleges the following against Spinnaker Resorts, Inc. and Travel Smart, LLC (Defendants):

                                       INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. §227 and §302.101 of the Texas Business and Commercial Code.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

       3.      This Court has personal jurisdiction over Defendants conduct business in the State

of Texas.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).


                                                     1
       Case 4:20-cv-03946 Document 1 Filed on 11/20/20 in TXSD Page 2 of 7




                                               PARTIES

       5.      Plaintiff is a natural person residing in Katy, Texas.

       6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       7.      Defendant Spinnaker Resorts, Inc. (“Spinnaker”) is a business entity with principal

place of business at 35 Deallyon Road, Hilton Head, South Carolina, 29928, and can be served

through its registered agent Brian Jones, Esq., 300 South Orange Avenue, Ste. 1000, Orlando,

Florida, 32801.

       8.      Defendant Travel Smart, LLC (“TS”) is a business entity with principal place of

business and mailing address at 7800 Southland Blvd., Orlando, Florida, 32809.

       9.      Defendants are “persons” as that term is defined by 47 U.S.C. § 153(39).

       10.     Defendants acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                   FACTUAL ALLEGATIONS

       11.     Spinnaker is a timeshare developer that markets vacation and resort packages to the

public in exchange for a fee.

       12.     Spinnaker has contracted with third party telemarketing companies to advertise and

sell its hospitality and timeshare services.

       13.     Upon information and belief, TS is a third party vendor and agent of Spinnaker that

advertises and sells Spinnaker’s vacation and resort packages.

       14.     To generate business through sales, Spinnaker relies on telemarketing services

conducted by third parties such as TS.

       15.     One of TS’s strategies for telemarking involves the use of an automatic telephone

dialing system (“ATDS”) to solicit business for Defendant Spinnaker.


                                                      2
      Case 4:20-cv-03946 Document 1 Filed on 11/20/20 in TXSD Page 3 of 7




       16.       TS placed repeated harassing telephone calls to Ms. Thomas on her cellular phone,

XXX-XXX-4244, attempting to sell Plaintiff a vacation package with Spinnaker.

       17.       Plaintiff never sought information about a vacation package with Spinnaker and did

not consent to the calls from TS.

       18.       These calls were not made for “emergency purposes,” but rather for telemarketing

purposes.

       19.       Plaintiff’s cellular telephone number, XXX-XXX-4244 has been on the Do Not

Call Registry since 2004.

       20.       When answering TS’s calls, Ms. Thomas heard a noticeable “boop” sound after she

would say “hello” two times, indicating to Ms. Thomas that the call was made using an ATDS.

       21.       When Ms. Thomas spoke with a live individual, she was solicited for a Spinnaker

vacation package.

       22.       Ms. Thomas told the agents calling her to stop calling on numerous occasions.

       23.       On or about September 12, 2019, in order to ascertain who was responsible for the

repeated calls, Ms. Thomas purchased a vacation package.

       24.       On this same date Defendant Spinnaker sent Ms. Thomas a letter confirming the

vacation package that Ms. Thomas purchased from its agent, TS. See Exhibit “A.”

       25.       The actions described herein were in violation of the TCPA and Texas Business

and Commercial Code.

                                   COUNT I
                  DEFENDANTS VIOLATED THE TCPA 47 U.S.C. § 227(B)

       26.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.



                                                      3
       Case 4:20-cv-03946 Document 1 Filed on 11/20/20 in TXSD Page 4 of 7




        27.      The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

        23.      Defendants initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

        23.      Defendants’ calls were not made for “emergency purposes.”

        24.      Defendants’ calls to Plaintiff’s cellular telephone without any prior express

consent.

        25.      Defendants contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since December 15, 2004.

        26.      Defendants’ acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        27.      The acts and/or omissions of Defendants were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        28.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                    COUNT II
                    DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        29.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

                                                       4
       Case 4:20-cv-03946 Document 1 Filed on 11/20/20 in TXSD Page 5 of 7




        30.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        31.      Defendants contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since December 15, 2004.

        32.      Defendants’ acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        33.      The acts and/or omissions of Defendants were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        34.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                     COUNT III
                          DEFENDANT VIOLATED § 302.101 OF
                     THE TEXAS BUSINESS AND COMMERICAL CODE

        35.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        36.      §302.101 of the Texas Business & Commerce Code prohibits sellers from engaging

in telephone solicitation from a location in this state or to a purchaser located in this state unless

the seller obtains a registration certificate from the Office of the Secretary of State for the business

location from which the solicitation is made.


                                                       5
      Case 4:20-cv-03946 Document 1 Filed on 11/20/20 in TXSD Page 6 of 7




       37.     Defendants violated § 302.101 of the Texas Business & Commercial Code when

representatives of TS engaged in continuous and repetitive telephone solicitation of Plaintiff

without obtaining a registration certificate from the Office of the Secretary of State.

       38.     §302.302(a) of the Texas Business & Commerce Code provides that a person who

violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.

Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover all

reasonable cost of prosecuting the action, including court costs and investigation costs, deposition

expenses, witness fees, and attorney fees.




       Wherefore, Plaintiff, Kelly Thomas, respectfully prays for judgment as follows:

               a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                       227(b)(3)(A));

               b.      Statutory damages of $500.00 per violative telephone call (as provided

                       under 47 U.S.C. § 227(b)(3)(B));

               c.      Additional statutory damages of $500.00 per violative telephone call (as

                       provided under 47 U.S.C. § 227(C);

               d.      Treble damages of $1,500.00 per violative telephone call (as provided under

                       47 U.S.C. § 227(b)(3));

               e.      Additional treble damages of $1,500.00 per violative telephone call (as

                       provided under 47 U.S.C. § 227(C);

               f.      All reasonable attorneys’ fees, witness fees, court costs and other litigation

                       costs incurred by Plaintiff pursuant to §302.302(d) of the Texas Business &

                       Commerce Code;

                                                     6
    Case 4:20-cv-03946 Document 1 Filed on 11/20/20 in TXSD Page 7 of 7




            g.      $5,000.00 per violation of §302.302(a) of the Texas Business & Commerce

                    Code;

            h.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

            i.      Any other relief this Honorable Court deems appropriate.


                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Kelly Thomas, demands a jury trial in this case.




                                               Respectfully submitted,

Dated: 11/20/2020                              /s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg
                                                Attorney-in-Charge for Plaintiff
                                                Texas Bar No. 24107506
                                                Federal Bar No. 1477508
                                                Kimmel & Silverman, P.C.
                                                30 East Butler Pike
                                                Ambler, Pennsylvania 19002
                                                Phone: (215) 540-8888
                                                Facsimile: (877) 788-2864
                                                Email: teamkimmel@creditlaw.com




                                                  7
